COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 
 



 
JOSE A. LOPEZ,
 
                           
  Appellant,
 
v.
 
THE STATE OF TEXAS,
 
                           
  Appellee.


 
  '
    
  '
    
  '
    
  '
    
  '
    
 '

 


 
 
                  No. 08-12-00358-CR
 
Appeal from the
 
 83rd Judicial District Court
 
of Terrell
  County, Texas
 
(TC# 716)
 



MEMORANDUM
OPINION
 
Pending before the
Court is Appellant’s motion to dismiss this appeal pursuant to Tex. R. App. P. 42.2(a).  As required by the rule, Appellant and his attorney
have signed the motion to dismiss. 
Further, the Clerk of this Court has forwarded a duplicate copy of the
motion to the clerk of the trial court. 
Because Appellant has complied with the requirements of Rule 42.2(a), we
grant the motion and dismiss the appeal.
 
February 6, 2013                                             GUADALUPE
RIVERA, Justice
 
Before McClure, C.J., Rivera, and Rodriguez, JJ.
 
(Do Not Publish)